Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6, 46-49 and 54 drawn to an in vitro or ex vivo genetically modified cytotoxic immune cell, wherein the cytotoxic immune cell is genetically modified to produce two different polypeptides that recognize two different cell surface antigens, wherein at least one of the two different cell surface antigens is present on the surface of a target cancer cell, and further drawn to the in vitro or ex vivo genetically modified cytotoxic immune cell of claim 1, wherein the two different polypeptides comprise a first polypeptide that recognizes a first cell surface antigen present on the surface of a target cancer cell and a second polypeptide that recognizes a second cell surface antigen present on the surface of a non-target cell, classified in A61K 35/17.

Group II, claim(s) 17, 18, 31, 33 drawn to a method of killing a target cancer cell in an individual, the method comprising administering to the individual an effective number of the genetically modified cytotoxic immune cell of claim 1, wherein said genetically modified cytotoxic immune cell kills the target cancer cell in the individual, and further drawn to a method of killing a target cancer cell in an individual, the method comprising: a) introducing the system of claim 19 into a cytotoxic T cell in vitro or ex vivo, generating a modified cytotoxic T cell; and b) administering the modified cytotoxic T cell to the individual, wherein the modified cytotoxic T cell is activated to kill the target cancer cell only when the target cancer cell expresses both the .

Group III, claim(s) 19, 20, 23, 25 drawn to a system for killing a target cancer cell, the system comprising: a) a first antigen-triggered polypeptide that binds specifically to a first target antigen present on the target cancer cell, or a first nucleic acid comprising a nucleotide sequence encoding the first antigen-triggered polypeptide; and b) a second antigen-triggered polypeptide that binds specifically to a second target antigen, or a second nucleic acid comprising a nucleotide sequence encoding the second antigen-triggered polypeptide, wherein the first antigen-triggered polypeptide is a synNotch polypeptide, and the second antigen-triggered polypeptide is a chimeric antigen receptor (CAR),  wherein the first antigen-triggered polypeptide is a synNotch polypeptide and the second antigen- triggered polypeptide is an inhibitory CAR (iCAR); wherein the first antigen-triggered polypeptide is a synNotch polypeptide and the second antigen- triggered polypeptide is one polypeptide chain of a split CAR; wherein the first antigen-triggered polypeptide is a synNotch polypeptide and the second antigen- triggered polypeptide is a T-cell receptor; wherein the first antigen-triggered polypeptide is a synNotch polypeptide and the second antigen- triggered polypeptide is an immunoinhibitory polypeptide; wherein the first antigen-triggered polypeptide is a first synNotch polypeptide and the second antigen- triggered polypeptide is a second synNotch polypeptide; or wherein the first antigen-triggered polypeptide induces production of an antibody or cytokine upon binding to the first target antigen.  Further drawn to a system for killing a target cancer cell, the system comprising: a) a first antigen-triggered polypeptide that binds specifically to a first target antigen present on the target cancer cell, or a first nucleic acid comprising a nucleotide sequence encoding the first antigen-triggered polypeptide; and b) a second antigen-triggered polypeptide that binds specifically to a second target antigen, or a second nucleic acid comprising a nucleotide sequence encoding the second antigen-triggered polypeptide, wherein the first target antigen and the second target antigen are selected from a target antigen pair depicted in FIG. 1 or FIG. 9-14, classified in C07K 14/705.

Group IV, claim(s) 35-38 drawn to a method of identifying a combination of target antigens for targeting a cancer cell, the method comprising: a) generating a training set of target antigen parameters by determining, from a training set of expression data, pairs of antigens that discriminate between cancer cells and non-cancerous cells, thereby generating an algorithm; b) applying the algorithm to a test set of expression data, to generate a combination of target antigens, classified in G16B 5/20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of polypeptides capable of recognizing two different cell surface antigens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cellectis (WO2015124715, cited on an IDS).  

Cellectis discloses an in vitro or ex vivo genetically modified cytotoxic immune cell (an in vitro or in vivo engineered cytotoxic T-cell; abstract; page 3, lines 10-13; page 14, line 35 - page 15, line 1; page 24, lines 5-6; claim 16), wherein the cytotoxic immune cell is genetically modified to produce two different polypeptides that recognize two different cell surface antigens (wherein the cytotoxic T-cell is genetically modified to produce a first chimeric antigen receptor directed against the B-lymphocyte antigen CD19; and second chimeric antigen receptor directed against surface antigen CD25; page 25, lines 18-30; claims 1,9,13), wherein at least one of the two different cell surface antigens is present on the surface of a target cancer cell (CD19 and CD25 are present on the surface of a target cancer cell; abstract; page 19, lines 25-27; claim 13).

As per claim 2, Cellectis discloses the genetically modified cytotoxic immune cell of claim 1, and Cellectis further discloses wherein the two different polypeptides comprise: a) a first antigen-triggered polypeptide that binds specifically to a first target cell surface antigen present on a target cancer cell (a first chimeric antigen receptor (antigen-triggered polypeptide) directed 

As per claims 3/1-2, Cellectis discloses the genetically modified cytotoxic immune cell of claims 1-2, and Cellectis further discloses wherein the cytotoxic immune cell is a cytotoxic T cell (claim 16) or a natural killer cell.

As per claim 19, Cellectis discloses system for killing a target cancer cell (an engineered cytotoxic T-cell (a system) for killing tumor cells (target cancer cells); abstract; page 3, lines 10-13; page 10, lines 2-4; page 14, line 35 - page 15, line 1; claim 16), the system comprising: a) a first antigen-triggered polypeptide that binds specifically to a first target antigen present on the target cancer cell (a first chimeric antigen receptor (antigen-triggered polypeptide) directed against the B-lymphocyte antigen CD19; page 25, lines 18-30; claims 1, 9, 13), or a first nucleic acid comprising a nucleotide sequence encoding the first antigen triggered polypeptide; and b) a second antigen-triggered polypeptide that binds specifically to a second target antigen (and second chimeric antigen receptor (antigen-triggered polypeptide) directed against surface antigen CD25; page 19, lines 25-27; page 25, lines 18-30; claims 1,9, 13), or a second nucleic acid comprising a nucleotide sequence encoding the second antigen-triggered polypeptide.

As per claim 23, Cellectis discloses the system of claim 19, and Cellectis further discloses wherein the first target antigen and the second target antigen are both present on the surface of a target cancer cell (the cytotoxic T-cell is genetically modified to produce a first chimeric antigen receptor directed against the B-lymphocyte surface antigen CD19; and second chimeric antigen receptor directed against surface antigen; abstract; page 19, lines 25-27; claim 13).

As per claims 25/19 and 25/23, Cellectis discloses the system of claims 19 and 23, and Cellectis further discloses wherein the first target antigen and the second target antigen are selected from a target antigen pair depicted in FIG. 1 or FIG. 9-14 (wherein the first target antigen is CD19 and 

Finally, Groups I-III and IV lack unity of invention because the groups do not share the same or corresponding technical feature in that Groups I-III all involve biomolecules while the claims of Group IV are drawn to methods of identifying “target antigens for targeting a cancer cell” using an algorithm.

Election of Species Requirements

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

Should applicant elect the invention of Group I, applicant must elect if the two different polypeptides contained within the genetically modified cytotoxic immune cell either (1) comprise: a) a first antigen-triggered polypeptide that binds specifically to a first target cell surface antigen present on a target cancer cell; and b) a second antigen-triggered polypeptide that binds specifically to a second target cell surface antigen OR (2) comprise a first polypeptide that recognizes a first cell surface antigen present on the surface of a target cancer cell and a second polypeptide that recognizes a second cell surface antigen present on the surface of a non-target cell (see, e.g., claims 2 and 46).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, with respect to the first election of species requirement, the following claim(s) are generic: 1, 3, 4. 


Should applicant elect the invention of Group I, applicant must further elect a species of type of antigen-triggered polypeptides selected from: (i) wherein the first antigen-triggered polypeptide is a synNotch receptor and the second antigen-triggered polypeptide is a CAR; OR (ii) wherein the first antigen-triggered polypeptide is a synNotch receptor and the second antigen-triggered polypeptide is a T cell receptor (TCR) OR (iii) wherein the first antigen-triggered polypeptide is a CAR and the second antigen-triggered polypeptide is an inhibitory CAR (iCAR) OR (iv) wherein the first antigen-triggered polypeptide is a CAR and the second antigen-triggered polypeptide is a synNotch receptor; OR (v) wherein the first antigen-triggered polypeptide is a synNotch receptor and the second antigen-triggered polypeptide is a synNotch receptor; OR (vi) wherein the first antigen-triggered polypeptide is a synNotch receptor and activation of the synNotch receptor induces expression of an immune inhibitory polypeptide (see, e.g., claim 6).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  With respect to the second election of species requirement, the following claim(s) are generic: all claims in Group I appear to be generic.  

Should applicant elect the system of Group III, applicant must elect a species of first and second target antigens selected from the first and second target antigen pairs depicted in FIG. 1 or FIGs. 9-14 (see claim 25).  For whichever first and second target antigen pairs applicant elects, applicant must indicate which embodiment said elected first and second target antigen pair reads on in claim 23, i.e., “wherein the first target antigen and the second target antigen are both present on the surface of a target cancer cell” OR “wherein the first target antigen and the second target antigen are both present on the surface of a non-cancerous cell” OR “wherein  the first target antigen, but not the second target antigen, is present on the surface of a target cancer cell.”

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  The following claim(s) are generic: all claims in Group III appear to be generic.

Furthermore, should applicant elect the invention of Group III, applicant must further elect a species of type of antigen-triggered polypeptides selected from: (i) wherein the first antigen-triggered polypeptide is a synNotch receptor and the second antigen-triggered polypeptide is a CAR; OR (ii) wherein the first antigen-triggered polypeptide is a synNotch receptor and the second antigen-triggered polypeptide is a T cell receptor (TCR) OR (iii) wherein the first antigen-triggered polypeptide is a CAR and the second antigen-triggered polypeptide is an inhibitory CAR (iCAR) OR (iv) wherein the first antigen-triggered polypeptide is a CAR and the second antigen-triggered polypeptide is a synNotch receptor; OR (v) wherein the first antigen-triggered polypeptide is a synNotch receptor and the second antigen-triggered polypeptide is a synNotch receptor; OR (vi) wherein the first antigen-triggered polypeptide is a synNotch receptor and activation of the synNotch receptor induces expression of an immune inhibitory polypeptide (see, e.g., claim 20).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  All claims in Group III appear to be generic.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644